MOSK, J.
I dissent.
Although the affidavit of the police officer is, of course, not identical with that involved in People v. Hamilton (1969) a/nte, p. 176 [77 Cal.Rptr. 785, 454 P.2d 681], I disagree with the majority for substantially the same reasons indicated in my dissent in Hamilton, ante, at page 183.
There is an additional reason for finding the affidavit for issuance of a warrant adequate here. The 17-year-old juvenile involved was not an informant in the classic sense; he was essentially a victim. While not entirely blameless for his predicament, the minor had been furnished marijuana, methamphetamine and LSD by persons dealing in narcotics from described premises. The boy’s father discovered the narcotics and turned him over to juvenile authorities, to whom the boy revealed his source of supply.
*341Precautions required for reliance upon information given by informants are not applicable when the knowledge is imparted to law enforcement agencies by a victim or observer of an offense. (People v. Poindexter (1958) 51 Cal.2d 142, 149 [330 P.2d 763]; People v. Guidry (1968) 262 Cal.App.2d 495, 498 [68 Cal.Rptr. 794]; People v. Gardner (1967) 252 Cal.App.2d 320, 324 [60 Cal.Rptr. 321]; People v. Lewis (1966) 240 Cal.App.2d 546, 550 [49 Cal.Rptr. 579].) A juvenile’s complaint against his supplier of contraband has been held sufficient to provide probable cause for an arrest. (People v. Bishop (1965) 235 Cal.App.2d 658 [45 Cal.Rptr. 533]; see also People v. Weathers (1958) 162 Cal.App.2d 545 [328 P.2d 222].) Similar information should be sufficient, together with the additional circumstances related in the instant affidavit, to indicate reliability and to justify issuance of a warrant.
I believe we should adhere to the expression of this court in People v. Keener (1961) 55 Cal.2d 714, 723 [12 Cal.Rptr. 859, 361 P.2d 587] : “One of the purposes of the adoption of the exclusionary rule was to further the use of warrants, and it obviously is not desirable to place unnecessary burdens upon their use. ’ ’
McComb, J., and Burke, J., concurred.
Appellant’s petition for a rehearing was denied August 6, 1969. McComb, J., Mosk, J., and Burke, J., were of the opinion that the petition should be granted.